The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements dated 01/12/2021 have been considered by the examiner.
Claim 1 has been cancelled.
Claims 2-21 have been allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Karaoguz et al. US Publication No. 2005/0108770 A1 discloses “a method for providing a customized media channel and may comprise creating a channel guide for a new media channel and populating the channel guide for the new media channel with information identifying mixed media content. In this regard, the mixed media content may comprise at least one personal media content and at least one broadcast media content. The mixed media content as identified in the channel guide may be communicated over the mixed media channel. The populated channel guide may be displayed, with the information identifying the mixed media content, for example in a text format or a graphical user interface (GUI). The channel guide may be a representation of information for a mixed media channel. In any case, the method may also comprise receiving broadcast media content from at least one third party broadcaster or other media provider.”
Duursma et al. US Patent No. 6,928,469 B1 discloses “an apparatus and method for determining a program neighborhood of a client node in a client-server network. The program neighborhood of the client node includes application programs hosted by application servers on the network. The present invention enables a user of a client node to learn of these application programs. The user is not required to know where to find such applications or to manually establish links to such applications. To make the client node aware of its program neighborhood, a host server collects application-related information corresponding to application programs hosted by the servers in the network. The application-related information can include the application name, the server location of the application, minimum capabilities required of client nodes for executing the application, and those users who are authorized to use that application. User credentials are received from the client system. The user credentials are used to filter the application-related information. Information representing those application programs that are available to the client node is transmitted from the host server to the client system for display. In a Windows-based client node, the information can be represented by a graphical icon for each available application program.”
Prior arts taken alone or in combination fail to teach or suggest “a  method comprising: receiving, by a cloud-based communication platform, a command to initiate a media service in relation to a communication session, the command received from an application server that is external to the cloud-based communication platform, the application server and the communication session being associated with an account of the cloud-based communication platform; in response to receiving the command, generating a result by using the media service to perform an analysis on at least a portion of media transmitted as part of the communication session; and initiating an event based on the result.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 15262220 whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/
Primary Examiner, Art Unit 2446